Per Curiam.
Appeal by the plaintiff from an order of the Supreme Court at Special Term which confirmed a report by Commissioners in a condemnation action. The Commissioners’' findings of fact are insufficient for intelligent judicial review. (See City of Schenectady v. Lawricella, 9 A D 2d 996, mot. for iv. to opp. den. 7 N Y 2d 711.) The expert testimony proffered by plaintiff was that the highest and best use of the property was for hunting, while defendant’s appraiser said it was best suited for residential development. It is impossible to determine whether the Commissioners accepted either expert opinion; they failed to resolve the factual dispute as to highest and best use; and they failed to find the before or after value of the property. The report as made presents a further difficulty. Normally, an award within the range of the expert testimony will not be rejected (Matter of Huie [Fletcher-City of New York], 2 N Y 2d 168), ¡but here there is no range, since the opposing experts could not agree on the highest and best use (Stirite v. State of New York, 26 A D 2d 964), and we are not apprised of the Commissioners’ finding thereof. Even applying the liberal standard used in these cases (New York State Electric & Gas Gorp. v. Moratto, 25 A D 2d 913), the findings set forth in this report are totally inadequate to permit proper review. We are obliged to remand to the Commissioners for a supplemental report. (See Matter of Board of Water Commissioners [Westchester County Water Works Co], 55 App. Div. 77.) Order reversed, on the law and the facts, without costs, and proceedings remitted to the Commissioners for action in accordance with this memorandum. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum Per Curiam.